Proceeding brought pursuant to article 78 of the Civil Practice Act to annul determination whereby a sewage disposal plant will be located on a designated site, with discharge of effluent therefrom into an adjoining creek. Order dismissing petition unanimously affirmed, with $10 costs and disbursements. The right of review afforded by section 1229 of the Nassau County Government Law (L. 1936, ch. 879, as amd. by L. 1945, ch. 897) does not relate to acts of legislative nature, as to which the legislative body has absolute discretion (People ex rel. O’Connor v. Supervisors, 153 N. Y. 370; People ex rel. North v. Featherstonhaugh, 172 N. Y. 112; People ex rel. Trustees of Vil. of Jamaica v. Bd. of Suprs. of Queens Co., 131 N. Y. 468; Matter of Neddo v. Schrade, 270 N. Y. '97; Matter of Long Island B. B. Go. v. Hylan, 240 N. Y. 199), but is limited to consideration of compliance with procedural requirements. (People ex rel. Sagerty V. McClellan, 107 App. Div. 272; People ex rel. Mershon v. Shave, 34 App. Div. 61.) Furthermore, this proceeding was not brought in time to review the 1945 resolution. As to the 1946 determination, there is no claim of lack of compliance with procedural requirements. Present — Hagarty, Acting P. J., Johnston, Adel and Sneed, JJ.; Nolan, J., not voting.